Citation Nr: 1200969	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-28 073A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 2003 for restoration of a 60 percent disability rating for gastroesophageal reflux, hiatal hernia, and irritable bowel syndrome.

2.  Entitlement to a disability rating higher than 60 percent for gastroesophageal reflux, hiatal hernia, and irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2009, the Board remanded the issues identified on the title page of this dismissal for the issuance of a Statement of the Case, consistent with Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case was mailed to the Veteran in July 2011.  Although the Board notes that the Statement of the Case only identifies the issue of entitlement to a disability rating higher than 60 percent for gastroesophageal reflux, hiatal hernia, and irritable bowel syndrome, it also notes that the Statement of the Case does in fact adjudicate the separate issue of entitlement to an effective date earlier than May 1, 2003 for restoration of a 60 percent disability rating for gastroesophageal reflux, hiatal hernia, and irritable bowel syndrome.  Subsequently, in a VA Form 21-4138 received by VA in November 2011, the Veteran expressed his desire "to drop [his] appeal of all the issues contained in the SOC of 7/11/11." 

In the November 2011 VA Form 21-4138, however, the Veteran expressed his intention to maintain pending claims asserting clear and unmistakable error (CUE) in separate rating decisions issued by the RO in August 1980, June 1986, and February 1990.  Indeed, correspondence from the Veteran received by VA in July 2009 and October 2009 appear to raise assertions of CUE with respect to the rating decisions identified above.  The Veteran's CUE claims have not yet been addressed by the RO.  Accordingly, the Board does not have jurisdiction over those issues.

In view of the foregoing, the issues of whether an August 1980 rating decision contained CUE, whether a June 1986 rating decision contained CUE, and whether a February 1990 rating decision contained CUE are referred to the agency of original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1976 to July 1979.

2.	On November 15, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


